       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 1 of 56


                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


                                             :
SUSAN BYRNE,                                 :      CIVIL CASE NO.: 3:17-cv-01104-VLB
    Plaintiff                                :
                                             :
v.                                           :
                                             :
YALE UNIVERSITY,                             :
     Defendant                               :      MAY 15, 2019
                                             :


                PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
               DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                       PLAINTIFF
                                       SUSAN BYRNE


                                   By:__s/_______________________
                                      Claire M. Howard (ct29654)
                                      Magdalena B. Wiktor (CT28647)
                                      Madsen, Prestley & Parenteau, LLC
                                      402 Asylum Street
                                      Hartford, CT 06103
                                      Tel. (860) 246-2466
                                      Fax. (860) 246-1794
                                      choward@mppjustice.com
                                      mwiktor@mppjustice.com
                                      Attorneys for the Plaintiff




ORAL ARGUMENT IS REQUESTED; TESTIMONY IS NOT REQUIRED
        Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 2 of 56


   I.     INTRODUCTION

   Plaintiff, Susan Byrne, submits this Opposition to Defendant's Motion for

Summary Judgment (Doc. No. 70). As demonstrated below, Defendant’s Motion

presents a misleading and incomplete description of the factual record, which is

replete with conspicuous and disturbing evidence of retaliation, blatant violation

of the contractual terms governing Plaintiff’s tenure application, and

misrepresentation. Accordingly, Defendant’s efforts to obtain dismissal of

Plaintiff’s claims for breach of contract, retaliation, and negligent

misrepresentation must fail.

   This case presents a startling picture of a department marred by long-standing

sexual harassment and retaliation. One of the department’s professors who

played a key role in the vote denying Plaintiff tenure and whom Plaintiff sought to

have recused from her tenure review, was Professor Roberto Gonzalez

Echevarria. As amply demonstrated in the factual record, he subjected Plaintiff

and numerous other women in the Yale community to sexual harassment.

Moreover, according to the findings of a Committee assigned to investigate him,

for those who dared speak against him, Professor Gonzalez Echevarria presented

“a danger of retaliation against his colleagues, many of whom have spoken

against him”—most notably in the context of “tenure and promotion.” Plaintiff, in

fact, spoke out repeatedly about the harassment and retaliation she suffered,

urgently requesting that Professor Gonzalez Echevarria as well as Department

Chair Professor Adorno (who also openly expressed extreme animosity toward

Plaintiff due to her protected speech) be recused from her tenure review. In clear




                                           1
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 3 of 56


breach of its own contractual obligations, the University turned a deaf ear toward

Plaintiff, denying her request for recusal and permitting the retaliation to occur.

   For these and other reasons discussed below, Defendant’s motion should be

denied.


   II.     YALE’S EMPLOYMENT RULES

   Yale University’s rules and guidelines for tenure and promotion decisions are

set forth in its Faculty Handbook (“Handbook”); the Faculty of Arts and Sciences

Ladder Faculty Promotion Handbook (“FAS Handbook”). Ex. 2; Ex. 3. Yale’s

Handbook, Section IV.I.2 sets the standard for promotion to Associate Professor

with Tenure as

              Associate Professor with Tenure. Candidates for this rank are
              expected to have shown evidence of exceptional
              accomplishments and future promise that makes the
              sponsoring department confident that within five years they will
              merit promotion at Yale to the rank of professor … Associate
              professors with tenure are expected to develop the qualities of
              scholarship that earned them their permanent appointments, so
              that within a reasonable period of time their value to the
              University and their national or international standing will make
              them suitable candidates for professor.


Ex. 2 at BYRNE53. Defendant’s Voting Policies and Handbook Section IV.H.1

both forbid faculty members from voting on matters for which they have a conflict

of interest. Both the Handbook and FAS Handbook explicitly state “[a] member of

the faculty who has a personal or professional conflict of interest concerning an

individual on whom a vote is to be taken must absent him or herself from all

discussions and all votes taken on that individual.” Ex. 2 at BYRNE48; Ex. 3 at

BYRNE17203.



                                          2
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 4 of 56


   Defendant’s Handbook also specifies the methodology used for voting on

tenure and promotion, stating that, “voting on all appointments and promotions

for terms of more than one year must be conducted with secret ballots …

informal, “straw” voting about an individual candidate is prohibited.” Ex. 2 at

BYRNE36.

   Lastly, "The University is obligated to protect people ... from procedural

irregularities that produce unfair outcomes." Ex. 164 at 86-7.

   III.    YALE’S ORGANIZATIONAL STRUCTURE

   The Spanish and Portuguese Department at Yale University (“Department”)

reports to the Dean of Faculty of Arts and Sciences (“Deans’ Office”). Ex. 156 at

9-10, 122-25. The Dean reports to the Provost, who reports to the University’s

President. Ex. 156 at 9-10.

   Professor Roberto Gonzalez Echevarria joined the Department in 1977, and

since then he has been chair off and on for sixteen years. Ex. 151 at 109; Ex. 4 at

BYRNE3148. Professor Rolena Adorno joined the Department in 1996 and was

chair of the Department from 2005 until she was removed as chair in Fall 2016.

Ex. 148 at 14-15; Ex. 131. Professor Noel Valis joined the Department in 1999 and

was Director of Graduate Studies for the Department for several years until she

was removed in the Fall of 2016. Ex. 150 at 15; Ex. 131. Gonzalez Echevarria

brought Adorno and Valis into the Department and supported their progression at

Yale. Ex. 4 at BYRNE3149. Despite the fact that they all had conflicts of interest,

Adorno, Gonzalez Echevarria, and Valis all voted against granting Professor

Byrne tenure and caused her tenure application to fail by a vote of three to two.

Ex. 148 at 208-09; Ex. 151 at 202; Ex. 150 at 165-66; Ex. 5.


                                          3
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 5 of 56


   Yale’s Provosts’ Office is headed by Benjamin Polak. Ex. 156 at 7. The Deans’

Office, headed by Tamar Gendler, contains several administrators involved in

Professor Byrne’s tenure and the investigations into the Department and

Gonzalez Echevarria: Tamar Gendler, Lynn Cooley, Amy Hungerford, Emily

Bakemeier, John Dovidio, and John Mangan. Ex. 3 at BYRNE17179-80.

   IV.      PROFESSOR BYRNE BEGINS AT YALE UNIVERSITY

   Around 2007-8, Yale engaged in a national search for a tenure track assistant

professor in Medieval/Golden Age Literature. Ex. 25. Professor Byrne applied for

the job and on December 27, 2007, she was interviewed for the position by

Adorno, Valis and Gonzalez Echevarria. Ex. 26.

   By phone and subsequently by letter dated February 19, 2008, Professor

Byrne was offered the tenure track position of Assistant Professor of Spanish.

Ex. 28. The offer letter stated

               The appointment as Assistant Professor, as I have indicated,
               would be for a term of four years. A description of Yale's ladder
               faculty ranks, including expectations and schedules for
               reappointment and promotion, information on leave policy,
               fringe benefits, and other matters are described Faculty
               Handbook ... [and] is of continuing importance to all faculty
               members, and because the policies it contains represent
               essential employment understanding between you and the
               University, I urge you to read it with care.

Ex. 28.

         Professor Byrne left her position as Assistant Professor at State University

of New York at Oneonta to join the faculty at Yale University on the promises that

(a) Yale would follow its own rules, and (b) protect her from harassment and

retaliation. Ex. 24 at P5110; Ex. 149 at 201, 217.




                                           4
         Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 6 of 56


        During her time at Yale, Professor Byrne won numerous awards. In 2009

she became a Whitney Humanities Center Faculty Fellow; in 2010 she was

awarded a Morse Fellowship; in 2009, 2011, and 2014 she was awarded grants by

Defendant’s Griswold Center; in 2011 she was appointed to be a Research Fellow

for the MacMillan Center. Ex. 30; Ex. 31; Ex. 32; Ex. 33.

        Up through late 2014, Adorno regularly praised Professor Byrne’s work and

her scholarship. Ex. 34; Ex. 35; Ex. 36; Ex. 37. On October 5, 2014, Adorno wrote

a glowing letter of recommendation for Professor Byrne. Ex. 38. Similarly, on

October 12, 2014, Gonzalez Echevarria wrote a complimentary letter of

recommendation for Professor Byrne. Ex. 39 at BYRNE5105; Ex. 151 at 48-50.

   In the 2012-13 school year Professor Byrne applied for and was promoted to

Associate Professor on Term. Ex. 42; Ex. 40. The Department unanimously voted

to promote Professor Byrne and the Deans & Humanities Advisory Committee

also unanimously approved her promotion. Ex. 148 at 181-82; Ex. 40; Ex. 7 at

BYRNE3088. On May 21, 2013 the Yale Corporation approved Professor Byrne's

promotion to Associate Professor on Term and subsequent reappointments until

her tenure review in 2015. Ex. 41; E. 42.

   V.      PROFESSOR GONZALEZ ECHEVARRIA SEXUALLY HARASSES
           PROFESSOR BYRNE

        Professor Byrne came to Yale unaware that Gonzalez Echevarria’s sexual

harassment of Yale students and staff members was not only an open secret

within the department, but also an open secret among the profession. Ex. 158 at

38; Ex. 162 at 25; Ex. 153 at 125-26; Affidavit of Susan Byrne (“Byrne Aff.”) ¶ 6.

        During Professor Byrne’s first year at Yale, Gonzalez Echevarria used his

power as a tenured Sterling Professor to sexually harass her. Ex. 153 at 39-40; Ex.

                                            5
         Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 7 of 56


149 at 53-57. He had a history of inappropriate conduct with female students and

faculty. Ex. 43 at BYRNE17320-22; Ex. 151 at 13; Ex. 162 at 23-24.

        In 2009, Professor Byrne’s first year at Yale, Peter Salovey, then Provost

and current President, met with Gonzalez Echevarria to tell him about student and

faculty complaints about his conduct. Ex. 44. Salovey told Gonzalez Echevarria

that the best way to proceed with these complaints would be for him to attend a

sexual harassment training that Gonzalez Echevarria described as “not

particularly illuminating" and in exchange Salovey would "tear up whatever

reports he [had] received." Ex. 44; Ex. 151 at 87-89.

        After this sexual harassment training that Gonzalez Echevarria underwent

around 2009, Professor Byrne did not experience any harassment from him until

2014.

        In May 2014 at a party for Mary Miller, who was stepping down as Dean of

Yale College, Gonzalez Echevarria kissed Professor Byrne on the mouth without

her consent. Ex. 149 at 61-62. Unbeknownst to Professor Byrne, Gonzalez kissed

another tenure track professor, Moira Fradinger without her consent. Ex. 153 at

125-26; Ex. 45; Ex. 162 at 23-24. Fradinger eventually discussed her concerns

about his actions with Miller, even though she was concerned about angering

Gonzalez Echevarria since she had not yet received tenure. Ex. 46 at

BYRNE17344, 17346; Ex. 153 at 130-31.

        Shortly after Gonzalez Echevarria underwent hip surgery, he lamented to

Professor Byrne that he was unable to have sex in his favorite position, which he

then pantomimed. Ex. 149 at 61-63. Separately, when meeting with Gonzalez




                                           6
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 8 of 56


Echevarria in October 2014, he attempted to have her sit closely with him on his

“love couch.” Ex. 149 at 64-65.

   VI.       PROFESSOR BYRNE COMPLAINS ABOUT SEXUAL HARASSMENT AND
             RETALIATION

         Before her first instance of protected speech, Professor Byrne began to

express concerns about the Department to administrators. On February 5, 2015

at a meeting regarding the tenure system and a subsequent email to Professor

Kathryn Lofton, she expressed concerns about the tenure system. Ex. 12; Byrne

Aff. ¶ 22.

         Lofton forwarded that email to Amy Hungerford, with a note that "I want to

flag that two departments have been consistently marked as horrendous... in the

Humanities, it's Spanish ... [Professor Byrne's email] documents something we

could, with one small procedural adjustment, improve." Ex. 12. Ms. Hungerford

replied with ideas that the administration failed to implement until after Professor

Byrne was denied tenure and her appeal of the denial rejected, namely that

"[m]aybe there have to be more voters ... Maybe if there are fewer than X voters,

the DD/Dean/HTAPC reps must supplement somehow at the dept lvel? We'll talk

... but in the meantime, the suffering is utterly palpable here." Ex. 12.

             a. Professor Byrne Is Blamed for Anonymous Letter and Speaks Out A
                Yale Daily News Article

         On March 6, 2015, an anonymous letter was distributed to members of the

Spanish & Portuguese Department's faculty and members' of Yale's

administration. Ex. 47; Ex. 148 at 34-35. The letter, in part stated


               Many issues related to Spanish and Portuguese [Department]
               are blatant acts of discrimination and harassment and really
               should be investigated by the university administration...

                                           7
        Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 9 of 56


             Professor Adorno as chair and Professor Valis as DGS [Director
             of Graduate Studies] do what is required to maintain a facade of
             inclusion ... if we do not follow the senior professors' mandates
             exactly as given, they can and will either provide us with
             negative letters of recommendation or simply find a way to have
             us dismissed from the program. This has happened in the
             recent past ... The level of harassment against the department's
             secretaries are also appalling ... His [Roberto Gonzalez-
             Echevarria] offhand comments to female graduate students
             have not gone unnoticed either.           Professor Adorno has
             witnessed this and has heard about it from others, yet she
             refuses to say anything to him about it. This is an issue that
             MUST be investigated further. Not only does it contribute to the
             negative atmosphere in the department but it is an overt case of
             sexual harassment that has been witnessed by a larger number
             of people in the department. For a university so aware of sexual
             harassment issues as Yale tries to make itself appear, the
             administration has done a good job of looking over what goes
             on in Spanish and Portuguese.

Ex. 47. Ultimately this letter was the catalyst for Yale’s administration to decide to

have a review of the climate of the department. Ex. 153 at 43-47; Ex. 156 at 86-87;

Ex. 155 at 39-40.

      Gonzalez Echevarria and Valis described the anonymous letter as

“fabrications, defamation, distortions, damning, accusatory, [and] malevolent.”

Ex. 7 at BYRNE3082 (internal citations removed). Adorno referred to the writer of

the letter as a “criminal” and said that she had never felt so personally attacked

and intimidated. Ex. 7 at BYRNE3082.

      Three weeks after the anonymous letter was distributed, the Yale Daily

News (“YDN”) published an article on March 25, 2015 about the anonymous letter

entitled, “Spanish Department under review following anonymous allegations,”

written by Emma Platoff. Ex. 48; Ex. 46 at BYRNE17448-17454. In the article,

Professor Byrne is quoted as stating that "she has heard harassing comments




                                          8
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 10 of 56


made by professors both to their colleagues and to students, though she

declined to name any perpetrators in particular." Ex. 48.

      Adorno was angry at faculty members who participated in the interview,

even if they did not criticize the department. Ex. 155 at 68; Ex. 7 at BYRNE3082.

She accused the faculty members who spoke with the Yale Daily News reporter of

harming the department. Ex. 7 at BYRNE3083.

      Adorno, Gonzalez Echevarria, and Valis constantly speculated as to the

identity of the anonymous letter's author. Ex. 155 at 64-65; Ex. 7 at BYRNE3105.

As early as March 22, 2015, Adorno began comparing the language used by

Professor Byrne in prior emails to the language in the anonymous letter,

concluding that they had strong similarities. Ex. 148 at 54-57; Ex. 51; Ex. 52.

Eventually Adorno, Gonzalez Echevarria and Valis believed that Professor Byrne

was one of the authors of the letter. Ex. 155 at 64-65; Ex. 50; Ex. 158 at 46-48; Ex.

59.

      As Adorno, Gonzalez Echevarria and Valis became more convinced that

Professor Byrne’s complaints, involvement in the anonymous letter, and YDN

article caused the investigations, their personal and professional conflict of

interest deepened. Ex. 58. On April 16, 2015, at a faculty meeting, Professor

Adorno went “ballistic” and pointed a finger at Professor Byrne saying “you

caused this.” Ex. 148 at 88-90; Ex. 59; Ex. 151 at 150. Separately, at a senior

faculty meeting before the Climate Review began, Professor Adorno blamed

Professor Byrne for writing the anonymous letter. Ex. 158 at 46-48.

      On April 1, 2015, Professor Byrne sent a letter to Adorno and Gonzalez

Echevarria requesting that they recuse themselves from her tenure candidacy on


                                          9
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 11 of 56


the basis that they had personal and professional conflicts of interest, in violation

of Yale’s conflict of interest policy in the Handbook Section IV.H.1 (“recusal

request”). Ex. 13. See also, infra, Section VI.a.i. Adorno rejected this request on

behalf of herself and Gonzalez Echevarria. Ex. 165.

      During this process, Adorno, Gonzalez Echevarria and Valis had their

friend Kate Stith, Professor of Law at Yale University, serve as an adviser. Ex.

150 at 86, 176-77; Ex. 151 at 16-18; Ex. 148 at 125-29; Ex. 10. After receiving the

recusal request Adorno, Stith and Valis also began to hypothesize that Professor

Byrne was mentally unstable, an opinion that Valis continued to harbor even

when she voted on Professor Byrne’s tenure. Ex. 60; Ex. 150 at 227, 237; Ex. 52.

In May 2015 Adorno provided excerpts of the recusal request to Lorraine Siggins,

the head of psychiatry at the Yale Health Service, to get an assessment of

Professor Byrne’s mental state. Ex. 155 at 219; Ex. 61; Ex. 62.

      In a continuing personal conflict of interest and deepening paranoia

Adorno also thought that Professor Byrne’s husband was behind an incident

where an object was thrown through a window at her home and, separately,

tracks were left in the snow from the street to the broken window. Ex. 155 at 71-

75, 201-02; Ex. 7 at BBYRNE3079.

      Revealing Adorno’s deep personal and professional conflict of interest

against Professor Byrne, in an April 26, 2015 email to Stith, she links Professor

Byrne to a variety of actions, writing, “I think, Kate, that it's all about Sue Byrne …

It's clear that the YDN is the best weapon, even better than breaking my windows

and trespassing on my property.” Ex. 108. Adorno’s personal conflict of interest




                                          10
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 12 of 56


and vitriol against Professor Byrne continued to increase and in a July 16, 2015

email to Stith, she wrote

      Her Feb 14 note to EP [Emma Platoff] ("I liked your Nov 20 YDN article) was
      an invitation to further conversation … And her claims were going to be
      brought to the YDN, with the others chiming in, at SB's prompting … This
      IS unusual, and we can thank the unusual SB for pretty much all of it ...
      Boy, this could really add up to a lynching

Ex. 63. Even as Adorno publicly denied any conflict with Professor Byrne, she

further demonstrated her professional conflict of interest by sending negative

emails about Professor Byrne to several professors at other universities. Ex. 64;

Ex. 142; Ex. 148 at 98-101; Ex. 65; Ex. 148 at 121-23; Ex. 66; Byrne Aff. ¶¶ 7-10. In

a similar show of personal and professional conflict of interest, Professor

Gonzalez Echevarria wrote a pejorative email about Professor Byrne on July 22,

2015 to Anke Birkenmaier, Associate Professor of Spanish and Portuguese at

Indiana University, Bloomington, writing, "[t]he whole thing in the department has

been the work of Anibal, and some juniors who didn't get tenure or fear they are

not going to get it, above all, Sue Byrne, who has turned out to be diabolical." Ex.

151 at 154; Ex. 67.

      Adorno, Gonzalez Echevarria and Valis’ personal and professional conflict

of interest with Professor Byrne continued into the deliberation and voting on

Professor Byrne’s tenure. Ex. 68; Ex. 60; Ex. 150 at 227, 237; Ex. 69. In December

2015 notes from a meeting between Adorno, Stith and Valis, Adorno refers to

Professor Byrne as a source of "hostile invective" and writes, "[a]nother thing

that is irrelevant to SB's tenure consideration is the fact that she tried to make

Rolena the accuser that she, SB, was involved with the creation of the

anonymous letter of March 6, 2015." Ex. 68; Ex. 148 at 140-41.


                                          11
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 13 of 56


      In the weeks before the vote on Professor Byrne’s tenure, Gonzalez

Echevarria’s Wikipedia page was edited on January 20, 2016, to include

references to allegations of sexual harassment against him. Ex. 46 at

BYRNE17439; Ex. 151 at 181, 191. Gonzalez Echevarria was aware of the editing

to his Wikipedia page a few days before the tenure vote and instructed a student

to re-edit the page to remove the allegation around February 3, 2016. Ex. 151 at

179-81, 191-92; Ex. 46 at BYRNE17443-44.

      In an ongoing display of personal and professional conflicts of interest

with Professor Byrne, days after the vote against granting Professor Byrne

tenure, between February 11-14, 2016, Adorno, Stith and Valis attempted to find

Professor Byrne’s IP address, as they suspected her of editing Gonzalez

Echevarria’s Wikipedia page. Ex. 72 at BYRNE477;Ex. 73; Ex. 148 at 211-12; Ex.

155 at 79; Ex. 122 at Byrne484.

         b. Professor Byrne Speaks Out During Climate Review Investigation

      Shortly after the anonymous letter, Provost Polak assembled members of

the Deans and Provosts office - Tamar Gendler, Lynn Cooley, Pamela

Schirmeister, John Mangan and Allegra di Bonaventura - along with Attorney

Jamaal Thomas from Defendant's Title IX office to plan for conducting a review of

the climate of the Spanish and Portuguese Department. Ex. 162 at 36-40.

      As part of conducting the climate review, Attorneys Barbara Goren and

Thomas interviewed 57 witnesses in over 100 hours of interviews and reviewed

hundreds of pages of documents produced to them by the interviewees. Ex. 7 at

BYRNE3065. Professor Byrne was interviewed by the climate review reporters for

several hours and discussed the sexual harassment that she faced from Gonzalez


                                        12
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 14 of 56


Echevarria and her fears of jeopardizing her chances of tenure. Ex. 149 at 44 &

47; Ex. 161 at 19, 120-21; Ex. 8; Ex. 75.

      Climate review interviewers found that retaliation was common and known

to the administration. Ex. 162 at 26-7, 32, 38, 53; Ex. 161 at 52, 62. All of the

junior untenured faculty, including Professor Byrne, expressed concerns about

retaliation from Adorno, Gonzalez Echevarria, and Valis. Ex. 162 at 53-55; Ex. 161

at 118-121; Ex. 75 at BYRNE17215-16.

      Adorno, Gonzalez Echevarria and Valis also participated in the climate

review. Stith reviewed and edited documents the three professors submitted to

climate reviewers; accompanied them to all of their interviews, tape recorded

each of their interviews, and shared information among and between the three

regarding the topics and questions raised during the interviews. Ex. 10; Ex. 76;

Ex. 7 at BYRNE3066; Ex. 77; Ex. 78; Ex. 148 at 155-58; Ex. 161 at 110-11.

Unbeknownst to the climate review interviewers, Stith also instructed the three

Professors on what sexual harassment incidents to admit having prior knowledge

of. Ex. 79; Ex. 161 at 141.

      Thomas and Goren had concerns about collusion among all three

professors because of the recording of their interviews which they discussed

with Yale’s General Counsel. Ex. 161 at 110-12. Compounding this concern, it

was reported to them during an interview that Adorno was observed telling Valis

what to say in her climate review interview. Ex. 162 at 137-8; Ex, 7 at BYRNE3066.

      The climate review report specifically identifies Professor Byrne as

someone who reports experiencing sexual misconduct from Gonzalez Echevarria.

Ex. 7 at BBYRNE3097; Ex. 161 at 114. Even though Professor Byrne expressed


                                            13
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 15 of 56


concerns about retaliation, Thomas and Goren never contacted any of the

administration who were tasked with reviewing employment decisions to alert

them to concerns regarding retaliation. Ex. 161 at 102-04, 120, 121, 125.

      Adorno believed that the Climate Review was commenced to settle scores

and influence pending appointments decisions. Ex. 80. The only pending

appointments decision during this time period was Professor Byrne’s tenure

decision.

      By December 11, 2015, Adorno was aware that Professor Byrne was

interviewed by the climate reviewers. Ex. 68 at BYRNE3817. In a December 11,

2015 email to Stith and Valis, Adorno wrote, "[w]hat she said regarding Rolena to

Anne Cruz was untrue, suggesting that what she was saying to Jamaal and

Barbara might also be untrue." Ex. 68 at BYRNE3817. See also Ex. 81. Adorno

and Valis were told about complaints regarding sexual misconduct at a December

2015 meeting with Dean Gendler, Cooley and Provost Polak. Ex. 155 at 42-43; Ex.

82 at BYRNE3822; Ex. 147 at BYRNE18949.

      Copies of the Climate Review report were given to Provost Polak, General

Counsel Harold Rose, and Dean Gendler. Ex. 162 at 76-77; Ex. 156 at 98-99; Ex.

152 at 82-83, 102. Rose at least met with Dr. Spangler and briefed her on the

Climate Review Report. Ex. 153 at 59-60. Attorneys Goren and Thomas provided

an oral briefing on the reports of sexual harassment and retaliation that were

raised during the interviews. Ex. 161 at 51-52. Deans Allegra di Bonaventura,

Pamela Schirmeister, Lynn Cooley, Tamar Gendler; Polak; and Rose attended the

briefing. Ex. 161 at 60. During this meeting, while concerns about retaliation




                                         14
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 16 of 56


were discussed, no specific actions were taken to protect individuals from

retaliations following this meeting. Ex. 161 at 52, 62, 104.

          c. Professor Byrne Speaks Out During the Title IX Investigation

      After the Climate Review was completed in November 2015, the Title IX

office was tasked with investigating and interviewing individuals about sexual

harassment incidents with Gonzalez Echevarria that came up during the Climate

Review. Ex. 161 at 152; Ex. 6; Ex. 156 at 172-3; P5697.

      Professor Byrne was interviewed by Dr. Spangler and Jason Killheffer,

Senior Deputy Title IX Coordinator, as part of this investigation. Ex. 153 at 18, 37-

40, 66, 79-81, 124-9; Ex. 84. Professor Byrne testified about Professor Gonzalez

Echevarria using sexual harassment techniques for power plays and kissing her

on the mouth without her consent. Ex. 153 at 39-40, 74-75, 79-81, 124-9; Ex. 84.

      During the interview, Dr. Spangler said that they were going to bring a Title

IX complaint against Professor Gonzalez Echevarria and asked whether Professor

Byrne wanted to be named as the complainant. Ex. 149 at 71-73; Ex. 153 at 79-81;

Ex. 84. While Professor Byrne declined to bring a Title IX complaint, she told Dr.

Spangler that they had her permission to use her name. Ex. 149 at 71-73, 78; Ex.

153; Ex. 84.

      Despite knowing that Professor Byrne complained about sexual

harassment by Gonzalez Echevarria, that Professor Byrne asked for him to be

recused from her tenure review, and that Professor Byrne was coming up for

tenure, Dr. Spangler did not talk to anyone at the university about Professor

Byrne’s upcoming tenure review to ensure it was free from retaliation. Ex. 153 at

93-94, 142-43.


                                          15
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 17 of 56


          d. Professor Byrne Speaks Out During the UWC Investigation

       Shortly after the Title IX office finished its investigation, Carl Hashimoto, a

Title IX Coordinator, worked with Yale’s General Counsel to draft and file a

Complaint against Professor Gonzalez Echevarria with the University Wide

Committee on Sexual Misconduct (“UWC”). Ex. 159 at 11-12; Ex. 153 at 121. In

response to the Complaint, the UWC was impaneled to assess whether Gonzalez

Echevarria's conduct constituted sexual harassment that created a hostile

environment. Ex. 43 at BYRNE17320. Miriam Berkman was hired by the UWC

Chair as a fact finder to investigate Hashimoto’s Complaint. Ex. 159. at 18-19; Ex.

132.

       During the UWC investigation, Berkman interviewed Professor Byrne who

testified to the same three instances of sexual misconduct by Gonzalez

Echevarria that she had also testified to in the climate report and Title IX office

interviews: 1) that he came behind her to play with her hair in an unwelcome

fashion; 2) that he kissed her on the mouth at a party in 2014; and 3) that he told

Professor Byrne that after a hip surgery he needed to get back to his favorite

sexual activity of having sex standing up and then pantomimed the act. Ex. 9; Ex.

43 at BYRNE17322-17325; Ex. 46 at BYRNE17340-17344; Ex. 49. These

allegations became part of Berkman’s report. Ex. 46 at BYRNE17340-17344.

       Berkman provided drafts of her report to the UWC hearing panel. In a draft

of Berkman’s report, she removed references to retaliation, writing a comment on

the margins of the removed sentences which said, "I would like to avoid

providing a list of people who stated they were afraid of the Respondent because

that in itself could put them at risk." Ex. 159 at 49-51.


                                           16
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 18 of 56


       Once the report was completed on June 7, 2016, it was issued to Gonzalez

Echevarria, Hashimoto, the UWC hearing panel, and Polak. Ex. 159 at 13, 28; Ex.

46. Berkman’s report connected her investigation to the anonymous letter and

resultant Climate Review, noting that there had been anger and unrest for the

past year and a half in the department, the time frame of Professor Byrne’s tenure

review. Ex. 46 at BYRNE17335. Displaying a continuing personal and

professional conflict of interest, Gonzalez Echevarria also linked the three

proceedings in a written statement to the UWC investigation, noting that the

investigation “has its roots in fundamentally academic conflicts about tenure ...

[and] is related to two other proceedings involving the latter department: the

‘climate investigation’ by the Provost’s office... and the ongoing investigation into

the denial of tenure to Associate Professor Susan Byrne.” Ex. 46 at BYRNE17373.

       On June 20, 2016, the UWC panel provided a report of their findings and

recommendations for Polak to review and issue a decision, principally finding

that

       [B]y a preponderance of the evidence that, Professor Gonzalez Echevarria
       violated Yale's sexual harassment policy by creating a hostile environment
       for women in the departments of Comparative Literature and of Spanish
       and Portuguese through his unwelcome, persistent, and pervasive actions
       of touching the hair and bodies of women, of approaching women's bodies
       in ways that made them uncomfortable, and of commenting about women's
       bodies. This conduct was made more severe by the fact that it was carried
       out by an individual whose status as a Sterling Professor and as a long-
       time departmental chair endowed him with the authority to set standards of
       behavior for the entire community in his departments.

Ex. 43 at BYRNE17320; Ex. 159 at 13, 25, 49-51. The panel based its findings on

an assessment of several incidents, including: 1) Professor Byrne's report that

Gonzalez Echevarria came up behind her and played with her hair in an

unwelcome fashion, which the panel accorded some weight; 2) Professor Byrne's

                                         17
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 19 of 56


report that Gonzalez Echevarria told her that he needed to get back to his favorite

sexual activity of sex standing up and then pantomimed the act. Ex. 43 at

BYRNE17320-21, 25.

   The UWC panel recommended that Gonzalez Echevarria 1) be issued a letter of

reprimand; 2) be suspended for one semester without pay; 3) not be allowed to

hold any leadership positions of authority within his departments; 4) not be

allowed to participate in hiring, promotion or reappointment decisions for five

years; and 5) participate in a series of sessions to help him understand the

concerns that were the bases for the UWC panel’s finding that his actions

produced a sexualized, hostile environment. Ex. 43 at BYRNE17326-27.

   By letter dated July 29, 2016, Polak fully adopted the UWC panel’s

recommendations. Ex. 86.


   VII.     RETALIATION AGAINST PROFESSOR BYRNE

            a. Denial of Tenure

                  i. Professor Byrne’s Accuses Adorno and Gonzalez Echevarria
                     of Personal and Professional Conflicts of Interest

      To begin the tenure review process, on March 30, 2015, Professor Adorno

requested that Professor Byrne submit her tenure materials. Ex. 87.

Unbeknownst to Professor Byrne, on that same day Adorno also recused herself

only from the departmental faculty review committee, referred to as the “Internal

Review Committee” in Defendant’s Motion, which was tasked with reviewing

Professor Byrne’s tenure materials in advance of the Departmental vote on her

candidacy. Ex. 3 at BYRNE17192; Ex. 101; Def. Mem. Summ. J. 7, 8, 11. As

Adorno did not recuse herself from voting on Professor Byrne’s tenure


                                        18
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 20 of 56


candidacy, on April 1, 2015 Professor Byrne sent a letter to the senior faculty in

the Department; Deans’ Office; and Provosts’ Office asking that Adorno and

Gonzalez Echevarria recuse themselves from her voting on her tenure due to

their conflict of interest. Ex. 13. Adorno rejected the recusal request on behalf of

herself and Gonzalez Echevarria. Ex. 165. Other than a response from Adorno,

Gonzalez Echevarria never addressed Professor Byrne’s request – he gave short

shrift to Yale’s Conflict of Interest policy, calling it “irrelevant.” Ex. 151 at 100.

      A tenure candidate’s review begins at the Departmental level with the

departmental review committee meeting to deliberate on the tenure candidate

with a goal of forming a recommendation for the larger department to consider in

their deliberations. Ex. 3 at BYRNE17192. Then the departmental faculty meet to

deliberate and vote on whether the candidate should receive tenure. Ex. 3 at

BYRNE17192.

      Professor Byrne’s request circulated between the Deans’ and Provosts’

office - two days after her request the Deans’ Office consulted with Defendant’s

General Counsel. Ex. 88; Ex. 89; Ex. 90. Shortly thereafter a self-described "FAS

Steering Committee," made up of Deans Gendler and Cooley; Bakemeier and

Lloyd Suttle from the Provosts’ office; and others in the administration came up

with a response to Professor Byrne's request noting that they would not make

any decisions on the composition of the review committee until the climate

review was completed. Ex. 91. As Professor Byrne was told to submit tenure

materials in accordance with the set schedule, on April 14, 2015, she submitted

her tenure materials to Adorno. Ex. 92.




                                            19
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 21 of 56


      From April 15, 2015 onward, Hungerford, Gendler, Dovidio and Bakemeier

from the Deans’ Office debated how and when to move forward with Professor

Byrne's tenure case. While Dovidio wanted to "push the review along,"

Hungerford questioned how it could be pushed along without a committee. Ex

93. As the individual responsible for overseeing the tenure and promotion

processes in the Faculty of Arts and Sciences, Hungerford knew the feasible

routes to ensure that Professor Byrne received a fair tenure review. Ex. 94; Ex.

95. During July 2015 Hungerford set forth three options to ensure a fair tenure

review for Professor Byrne: 1) Put the department in receivership; 2) Take review

of Professor Byrne’s tenure out of the department or 3) Delay review of Professor

Byrne’s tenure. Ex. 94. She also proposed having a committee made up of

individuals outside of the department, including former Dean Miller or Professor

David Quint. Ex. 94. Dovidio advocated for waiting until the Climate Review was

completed to avoid a fight with the department and suggested that he sit in on the

tenure deliberations. Ex. 96.

      By July 27, 2015, Gendler recused Adorno and Gonzalez Echevarria from

voting on Professor Byrne’s tenure as a “legal protection” pending completion of

the Climate Review. Ex. 11. This decision was supported by Defendant’s

Handbook which provides that “[a] member of the faculty who has a personal or

professional conflict of interest concerning an individual on whom a vote is to be

taken must absent him or herself from all discussions and all votes taken on that

individual.” Byrne48. This decision was never communicated to Professor Byrne

– rather her recusal request was connected to the results and completion of the

Climate Review. Ex. 97; Ex. 98.


                                        20
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 22 of 56


      While Adorno claimed to be “hands off” on Professor Byrne’s tenure case

because the administration did not allow her to be involved, the reality was

different. Ex. 72 at BYRNE478-8.

      First, Adorno selected and recommended Valis to chair Professor Byrne’s

tenure review committee. Ex. 157 at 193-4; Ex. 99. Once Valis was made chair of

Professor Byrne’s internal review committee, Adorno and Stith regularly

discussed and planned aspects of Professor Valis’ role as chair. On July 22,

2015, Stith wrote to Adorno brainstorming about membership on the

departmental faculty review committee, stating that she's "been thinking about

Noel's task ... Noel says that she's considered that this is only a "temporary"

committee ... [s]o for now, it should be a two-person committee -- NV [Professor

Valis] and GM [Professor Mazzotto] ... As to Anibal, he's not "suitable" for "many"

reasons. Noel need not say more, but if in a phone call she is asked to explain,

since we have no reason to think that Tamar would have paid attention to these

matters, she could mention Animal's utter bitterness and hostility to the

department ... Frankly, I think it would be great if Tamar [Gendler] called Noel to

ask her to explain why neither DJ [Professor David Jackson] nor Anibal could be

on the committee." Ex. 100.

      Second, Adorno repeatedly pushed for Giuseppe Mazzotta, a Professor in

the Italian Department, to be added to the departmental faculty review committee,

who were tasked with reviewing Professor Byrne’s tenure materials in advance of

the Departmental deliberation and vote. Ex. 157 at 104; Ex. 101; Ex. 102; Ex. 3 at

BYRNE17192; Ex. 160 at 6. By his own admission, Mazzotta did not consider

himself to be a Spanish literature expert or a Hispanist. Ex. 160 at 43-44. While


                                         21
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 23 of 56


the Deans office considered adding Professor Quint, a Cervantes expert, to the

review committee, they decided not to do so because he “would be perceived as

hostile by Rolena [Adorno].” Byrne12904-05. Ultimately Mazzotta and Harold

Bloch, Professor in the French Department were added to the departmental

faculty review committee, even though neither were Spanish literature experts.

Ex. 160 at 11, 43-44; Ex. 163 at 6, 19, 87.

      Lastly, even though Adorno removed herself from the departmental faculty

review committee on March 30, 2015, she still received access to files for the

committee in advance of any other committee member. Ex. 101; Ex. 104. Valis

forwarded her copies of external reviewer letters before the letters were even

posted onto the Interfolio system for members of the departmental faculty review

committee to access. Ex. 104.

      In November 2015, Hungerford reached the opinion that because the

Climate Report did not specifically recommend that Adorno and Gonzalez

Echevarria’s voting rights be removed or changed, there was no reason to recuse

them from voting on Professor Byrne’s tenure candidacy. Ex. 105; Ex. 157 at 183-

84. Hungerford reached this conclusion without even seeing the Climate Review

and even though the scope of the Climate Review was to “get the perspectives of

all of the different constituents of the department … with a climate review, we are

not really in a position to offer those kinds of substantive [specific]

recommendations.” Ex. 161 at 50.

      In December 2015, the administration notified Adorno and Gonzalez

Echevarria that they would not be recused from Professor Byrne’s tenure vote.

Byrne3816; Byrne6800. Professor Byrne was not formally notified that her


                                              22
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 24 of 56


recusal request was denied until January 19, 2016. Ex. 106; Ex. 107. She

attempted to appeal this denial of her recusal request on March 2, 2016, well

within the forty-five day time limit for appeals. Ex. 109; Ex. 107. However, by that

point, the three professors with the conflicts of interest had already voted on her

tenure. Ex. 156 at 24-28, 59, 80, 119; Ex. 149 at 290.

                ii. Deliberations and Voting on Professor Byrne’s Tenure

      Despite the fact that Professor Byrne met the standards for tenure, Ex. 2 at

BYRNE53; Ex. 114; Ex 23, in a two in favor and three against vote, the Department

voted against granting Professor Byrne tenure. Ex. 148 at 208-09; Ex. 151 at 202;

Ex. 150 at 165-66; Ex. 5. Adorno, Gonzalez Echevarria and Valis voted against

granting Professor Byrne tenure and Professors David Kenneth Jackson and

Anibal Gonzalez Perez voted in favor of granting Professor Byrne tenure. Ex. 148

at 208-09; Ex. 151 at 202; Ex. 150 at 165-66; Ex. 5.

      The departmental faculty review committee met on February 3, 2016, with

Jackson, Valis, Mazzotta, and Bloch. E111. Even though the Faculty Handbook

specifies that “voting on all appointments and promotions for terms of more than

one year must be conducted with secret ballots … Informal, “straw” voting about

an individual candidate is prohibited,” Ex 2 at BYRNE36, the review committee’s

meeting ended with a straw vote on Professor Byrne’s tenure candidacy.

Byrne376; Jackson Dep. at 59-61; Byrne36. Professors Mazzotta and Bloch

participated in the straw vote despite not being members of the Department. Ex.

111; Ex. 154 at 59-61; Ex 2 at BYRNE36.

      Several days later, on February 9, 2016, the full department met to vote on

Professor Byrne’s tenure candidacy. Ex. 158 at 53-54. Mazzotta and Bloch joined


                                          23
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 25 of 56


the deliberations but were not allowed to vote and Dovidio was present to

observe the deliberations. Ex. 158 at 54-55.

      At the unusually tense tenure deliberations meeting, Adorno, Gonzalez

Echevarria and Valis read from prepared statements and there was very little

discussion. Ex. 154 at 64-65; Ex. 158 at 55, 96. To Gonzalez Perez and Jackson it

felt as though the three professors had come prepared with a justification for a

decision that had already been reached – that Professor Byrne would not receive

tenure. Ex. 154 at 73; Ex. 158 at 88; Ex. 160 at 72 & 73.

      Adorno, Gonzalez Echevarria and Valis continued to harbor personal and

professional conflicts of interest which made it impossible for them to objectively

assess Professor Byrne’s tenure candidacy. See generally, supra, Section V.A.

Days after voting on Professor Byrne’s tenure, Adorno and Valis considered her

to be the likely culprit in the editing of Gonzalez Echevarria’s Wikipedia Page. Ex.

72 at BYRNE477; Ex. 155 at 79; Ex. 122 at BYRNE484. At the meeting to vote on

Professor Byrne’s tenure review Valis felt that Professor Byrne was mentally

unstable. Ex. 60; Ex. 150 at 227, 237-38. Months before the full departmental

meeting and vote, Gonzalez Echevarria had decided that Professor Byrne should

not receive tenure – at his Climate Review interview he attempted to explain why

she should not receive tenure. Ex. 155 at 139-42, 144-45; Ex. 7 at BYRNE3093.

      According to Gonzalez Perez, there was a “pronounced tendency” by

Adorno, Gonzalez Echevarria, and Valis “[to] devalue the letters from very

distinguished people who wrote mostly in her favor.” Ex. 158 at 58. In fact,

before the tenure deliberations, Gonzalez Echevarria specifically came by

Jackson’s office to point out that a negative external letter had arrived. Ex. 154 at


                                          24
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 26 of 56


112. However, “[t]here was just one letter that was lukewarm and one that was

negative, and there were eight letters, and the rest were extremely positive.” Ex.

158 at 58; Ex. 154 at 79. One negative letter was not uncommon in tenure cases

and was not sufficient to deny tenure. Ex. 158 at 58, 67-69, 89-90; Ex. 163 at 63;

Ex. 114.

      In some cases, the same individuals wrote positive letters for Professor

Byrne’s 2013 promotion and her 2015 tenure candidacy. Gonzalez Echevarria

was dismissive of the positive letters from those individuals in 2015, when he had

not been dismissive of those individuals during the 2013 promotion deliberations.

For instance, Professor Bruce Burningham, wrote an external letter for Professor

Byrne’s 2013 promotion and also for her 2015 tenure candidacy, Gonzalez

Echevarria was critical of the letter in 2015 while he was not critical in 2013. Ex.

158 at 73; Ex. 115; Ex. 116. Similarly, Professor Frederick de Armas wrote letters

for Professor Byrne’s 2013 promotion and 2015 tenure candidacy – Professor

Gonzalez Echevarria dismissively referred to the 2015 tenure letter. Ex. 117 at

BYRNE9060; Ex. 118; Ex. 119. At the tenure deliberations, Bloch confronted

Gonzalez Echevarria abut the radical change in his position about Professor

Byrne’s scholarship, to which Professor Gonzalez Echevarria simply replied that

he had the right to change his mind. Ex. 158 at 56.

      None of the criticisms that Adorno, Gonzalez Echevarria and Valis

articulated during the February 9th deliberation had ever been raised before. Ex.

158 at 52-53, 60; Ex. 154 at 56; Ex. 150 at 159-60. And the criterion being used to

assess Professor Byrne’s scholarship had never been previously articulated. Ex.

154 at 72-73. Instead, Adorno, Gonzalez Echevarria and Valis cherry picked from


                                          25
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 27 of 56


the external letters to hyper scrutinize Professor Byrne’s scholarship above and

beyond what was required in the Handbook to justify their negative vote for her

tenure candidacy. Ex. 154 at 68; Ex. 158 at 78-79.

         b. Professor Byrne’s Appeal of Tenure Denial

      After Professor Byrne’s tenure was denied, she met with Dr. Spangler to

get advice on how to proceed. Ex. 153 at 38. Dr. Spangler told Professor Byrne

that her only option was to file an appeal of the denial of tenure and that she

would be recusing herself from that process. Ex. 153 at 38.

      Several days later, on March 8, 2016, Professor Byrne submitted an appeal

of the tenure denial to the Provost. Ex. 23; Ex. 156 at 118. By this time, the

Provost had reviewed a copy of the climate review report, which contained

Professor Byrne’s complaints of sexual harassment, and he knew that she was

claiming retaliation for having spoken out during the Climate Review. Ex. 156 at

90, 99-100.

      Defendant’s Handbook specifies that any complaint “based on a

disagreement with the professional judgment of the department” will be rejected

by the Provost. Ex. 2 at BYRNE39. As Professor Byrne’s appeal was not based

on a disagreement with professional judgment, in April 2016, the Provost notified

Professor Adorno that a Review Committee would be constituted to examine

Professor Byrne’s tenure denial. Ex. 121.

      There were several instances of inconsistent testimony and incomplete

information provided to the Review Committee. First, Adorno and Valis admitted

to the Review committee that their IP address spying was in response to sexual

harassment allegations on Gonzalez Echevarria’s Wikipedia page – they thought


                                          26
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 28 of 56


Professor Byrne might have made those changes. Ex. 72 at BYRNE477; Ex. 122

at BYRNE484. While they claimed to not know about the Wikipedia page until

after the tenure vote, Gonzalez Echevarria authorized his Wikipedia page to be

edited on February 3, 2016, several days before the vote on Professor Byrne’s

tenure. Ex. 151 at 192; Ex. 72 at BYRNE477; Ex. 122 at BYRNE484. Second, while

Professor Byrne alleged retaliation, the Review Committee was unaware that

Adorno, Valis and Gonzalez Echevarria suspected Professor Byrne of authoring

the anonymous letter and participating in the Climate Review. See, supra,

Section V.A. Third, the Review Committee was entirely unaware that Adorno and

Gonzalez Echevarria maligned Professor Byrne about her involvement in the

anonymous letter and Climate Review to others in their field. See, supra, Section

V.A.

       After receiving the UWC Title IX panel’s report, but before receiving the

Review Committee’s report, the Provost asked the UWC panel to consult and

provide him a clearer articulation for their recommendation that “Professor

Gonzalez Echevarria be precluded from participating in hiring, promotion, or

reappointment decisions at Yale for a period of five years.” Ex. 71. In response,

the Chair of the UWC panel explained to the Provost that “the danger of

retaliation by [Professor Gonzalez Echevarria] RGE against his colleagues --

many of whom have spoken against him – is significant and that voting regarding

tenure and promotion is a context in which such retaliation may well take place.

Thus there is good reason to guard against this possibility.” Ex. 85.

       A week after this conversation with the UWC Panel, on July 25, 2016, the

Review Committee issued their report to the Provost. Ex. 123. While the Review


                                         27
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 29 of 56


Committee did not find procedural violations, in a series of confidential

recommendations to the Provost, the committee stated, “we are deeply troubled

by the past and present functioning of this department, and the lack of earlier

intervention by FAS leadership.” Ex. 123 at BYRNE450. The Provost admitted that

there was “definitely an overlap” between the UWC Panel and Review Committee

reports and given that they were “happening at similar times … I read it very, very

carefully myself, because I was the point of intersection for these two.” Polak

Dep. at 196-198. Nonetheless, the Provost kept the UWC Panel and Review

Committee separate to avoid addressing those coincidences. Ex. 156 at 195. On

August 23, 2016, the Provost adopted the Review Committee’s finding that there

was no procedural violation in the denial of Professor Byrne’s tenure and rejected

her appeal. Ex. 125.

      After Professor Byrne’s appeal of her tenure denial was rejected, the

administration swiftly changed the Department’s constitution. The UWC

recommended that Professor Gonzalez Echevarria be suspended, banished from

campus for a semester, banned from holding positions of departmental authority

for five years, and prohibited from voting on any tenure and promotion cases for

three years. Ex. 86. The Provost adopted the UWC’s recommendations which

Gonzalez Echevarria appealed to President Salovey. Ex. 126; Ex. 127. Gonzalez

Echevarria’s appeal was subsequently denied by Salovey. Ex. 127; Ex. 128; Ex.

129. Gonzalez Echevarria returned to the faculty in January 2017, and since

returning he has had a Title IX harassment complaint filed. Ex. 130; Ex. 158 at 96.

      By Fall 2016, Adorno was removed as Chair of the Department and Valis

was replaced as Director of Graduate Studies. Ex. 157 at 92; Ex. 163 at 71, 80; Ex.


                                         28
           Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 30 of 56


148 at 145; Ex. 123 at Byrne449; Ex. 131. The Department was placed into

receivership, with an external chair brought in to replace Adorno and a group of

eight additional professors from other departments brought in to participate in all

department operations and votes. Ex. 163 at 6, 9-10, 67, 69, 71-72, 77-78; Ex. 131.

Essentially, the ideas that Hungerford laid out in February 2014, a year before

Professor Byrne’s tenure denial, to address the conflict within the Department

were finally instituted by the administration; however, Defendant delayed the

adoption of those recommendations until after it denied Professor Byrne’s appeal

of her tenure denial. Ex. 12; Ex. 131; Ex. 94.

   VIII.     STANDARD OF REVIEW


   Summary judgment is a “drastic provisional remedy.” Gallo v. Prudential

Residential Servs., Ltd. P'ship, 22 F.3d 1219, 1224 (2d Cir. 1994). See also Jute v.

Hamilton Sundstrand Corp., 420 F.3d 166, 172 (2d Cir. 2005) (characterizing

summary judgment as a “drastic procedural weapon”). The Court must resolve

all factual disputes, and draw all permissible inferences, in favor of the non-

moving party. Patterson v. County of Oneida, 375 F.3d 206, 219 (2d Cir. 2004).

“[T]he trial court's task at the summary judgment motion stage of the litigation is

carefully limited to discerning whether there are any genuine issues of material

fact to be tried, not to deciding them. Its duty, in short, is confined at this point to

issue-finding; it does not extend to issue-resolution.” Gallo, 22 F.3d at 1224. “[A]

trial court must be cautious about granting summary judgment to an employer.”

Id. “[A]ffidavits and positions must be carefully scrutinized for circumstantial

proof which, if believed, would show discrimination.” Id. Although the court

should review the record as a whole, it must disregard all evidence favorable to

                                           29
         Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 31 of 56


the moving party that the jury is not required to believe. Davis-Garett v. Urban

Outfitters, Inc., Docket No. 17-3371-cv, 2019 U.S. App. LEXIS 10210, at *39-40 (2d

Cir. Apr. 8, 2019)(Internal citations omitted; emphasis in original.)

   IX.      DEFENDANT BREACHED ITS CONTRACT WITH PLAINTIFF

         The Handbook and FAS Handbook guaranteed Professor Byrne the right to

(1) a fair review of her tenure application based on the scholarly merits of her

tenure case and (2) recusal of any faculty member with a personal or professional

conflict of interest from deliberating or voting on her tenure case. By not recusing

individuals with personal conflicts of interest from voting and deliberation on

Plaintiff’s tenure case, Defendant breached these contract provisions.

         Because Defendant’s arguments in support of its motion for summary

judgment consistently turn to academic freedom as a shield from scrutiny, it

must be noted at the outset that university employers are not entitled to any

particular deference, on academic freedom grounds or otherwise, where a faculty

member seeks to enforce the provisions of a faculty manual. McConnell v.

Howard University, 818 F.2d 58 (D.C. Cir. 1987), cited with approval by the

Connecticut Supreme Court in Craine v. Trinity College, 259 Conn. 625, 654

(2002). See Kyriakopoulos v. George Washington University, 866 F.2d 438, 447

(D.C. Cir. 1989).

         The employment relationship between Plaintiff and Defendant is governed

by basic principles of contract law. “[A] faculty manual that sets forth the terms

of employment may be considered a binding employment contract.” Craine, 259

Conn. at 655; Daley v. Wesleyan University, 63 Conn.App. 119, 120, (2001). The

terms of employment set forth in faculty handbooks give rise to enforceable


                                          30
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 32 of 56


employment contract claims in Connecticut. Craine, 259 Conn. at 654–56. “The

determination as to what the parties intended to encompass in their contractual

commitments is a question of fact.” Barry v. Posi-Seal International Inc., 36

Conn.App. 1, 6 (1994). Likewise, "[w]hether there was a breach of contract is

ordinarily a question of fact." Saye v. Old Hill Partners, Inc., 478 F. Sup. 2d 248,

261 (D. Conn. 2007) (citing Town of Ridgefield v. Eppoliti Realty Co., Inc., 71

Conn. App. 321, 338, 801 A.2d 902 (2002)).

      As in contract law generally, in the context of employment contracts based

on provisions of a Faculty Handbook, a jury that must decide what the parties

intended and whether there was compliance with agreed upon terms. Craine, 259

Conn. at 654-56. See Nayar v. Howard University, 881 F. Supp. 15, 21-23 (D.D.C.

1995) (questions of fact include whether the university applied the criteria listed

in the handbook in the decision to deny tenure).

      In a breach of contract action, summary judgment may only be granted if

“the language of the contract is unambiguous." Bouzo v. Citibank, N.A., 96 F.3d

51, 58 (2d Cir. 1996). Where the language of the contract may be reasonably

interpreted in different ways, the meaning of the contract language is an issue of

fact and summary judgment is precluded. Sayers v. Rochester Tel. Corp.

Supplemental Management Pension Plan, 7 F.3d 1091, 1094 (2d Cir. 1993);

Saye v. Old Hill Partners, Inc., 478 F. Sup. 2d 248, 261 (D. Conn. 2007). Here,

neither the Handbook nor FAS Handbook define “conflict of interest,” a term

which is susceptible to multiple reasonable interpretations.

      In most academic employment cases, and this case is no exception, the

expressed written terms, such as what appears in the Handbook and FAS


                                          31
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 33 of 56


Handbook, are rarely the subject of negotiation between employer and employee.

Employment agreements that rely upon terms found in boilerplate appointment

letters and employer manuals such as faculty handbooks are properly defined as

“contracts of adhesion.” The hallmark of a contract of adhesion is that its terms

“are not subject to the normal bargaining processes of ordinary contracts.”

Dainty Rubbish Serv., Inc. v. Beacon Hill Ass'n, Inc., 32 Conn. App. 530, 535

(1993). Under a contract of adhesion, if there is ambiguity associated with the

expressed terms, and the language is susceptible to two reasonable

interpretations, the interpretation favoring the employee will be adopted. See

Schultz v. Hartford Fire Insurance Co., 213 Conn. 696, 702 (1990).

      As with all contracts, performance of duties arising under employment

academic contracts, including employment agreements that incorporate faculty

handbooks, is to be considered with reference to the implied covenant of good

faith and fair dealing, an interpretive guide that instructs neither party will take

any action that will defeat the reasonable expectations of the other party to the

agreement. Magnan v. Anaconda Industries, Inc., 193 Conn. 558, 566-67 (1984).

      “To constitute a breach of [the implied covenant of good faith and fair

dealing], the acts by which a defendant allegedly impedes the plaintiff's right to

receive benefits that he or she reasonably expected to receive under the contract

must have been taken in bad faith.... Bad faith in general implies both actual or

constructive fraud, or a design to mislead or deceive another, or a neglect or

refusal to fulfill some duty or some contractual obligation, not prompted by an

honest mistake as to one's rights or duties, but by some interested or sinister

motive.... Bad faith means more than mere negligence; it involves a dishonest


                                          32
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 34 of 56


purpose.” De La Concha of Hartford, Inc. v. Aetna Life Ins. Co., 269 Conn. 424,

432–33 (2004) (internal citations omitted).

      Defendant was contractually bound to follow agreed upon guidelines and

procedures regarding judging Plaintiff’s tenure case on its academic merits alone

and without participation in voting and deliberation by any faculty member with a

conflict of interest and to do so in good faith, honoring the reasonable

expectations of Plaintiff. “[Good faith] is a subjective standard of honesty of fact

in the conduct or transaction concerned, taking into account the person’s state of

mind, actual knowledge and motives…Whether good faith exists is a question of

fact to be determined from all the circumstances.” Jaser v. Fischer, 65 Conn. App.

349, 359–60 (2001) (internal citations omitted). See Stern v. Trustees of Columbia

University, 131 F.3d 305, 313 (2d Cir. 1997) (considering procedural irregularity in

selection process in determining lack of good faith); Zahorik v. Cornell University,

729 F.2d 85, 93 (2d Cir. 1984) (noting “[d]epartures from procedural regularity…

can raise a question as to the good faith of the process”).

      "The covenant of good faith and fair dealing presupposes that the terms

and purpose of the contract are agreed upon by the parties and that what is in

dispute is a party's discretionary application or interpretation of a contract

term." De La Concha, 269 Conn. at 433 (internal citations omitted). See also

Nygren v. Greater New York Mutual Ins. Co., 2009 U.S. Dist. LEXIS 26078, at *14-15

(D. Conn. Mar. 27, 2009). Here, there are disputes as to the application and

interpretation of provisions of the Faculty Handbook and FASTAP, including

those relating to conflict of interest and the standards by which a tenure case is

to be judged.


                                         33
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 35 of 56


      There is no dispute that the Handbook and FAS Handbook set forth the

terms of Plaintiff’s employment and the standards according to which her tenure

application would be considered. Both documents expressly prohibit faculty from

voting on a tenure case where there is a personal or professional conflict of

interest and the FAS Handbook additionally prohibits a faculty member from

participating in deliberation regarding a tenure case if there is a conflict of

interest. Though “conflict of interest” is not defined in either document and its

meaning would therefore be a question fact left to a jury, the ordinary meaning of

the term, as defined in Merriam Webster’s Dictionary is “a conflict between the

private interests and the official responsibilities of a person in a position of

trust.” See 24 Leggett Street Ltd. Partnership v. Beacon Industries, Inc., 239

Conn. 284, 295 (1996) (Contract language “must be accorded its common, natural,

and ordinary meaning and usage where it can be sensibly applied to the subject

matter of the contract.”).

      Yale University acknowledges that there would be a conflict of interest in

the case of a faculty member considering the tenure application of his or her

spouse. Evidence in the record demonstrates that Yale administrators

responsible for implementing the Handbook and FAS Handbook recognized

that various types of personal relationships would lead to conflict of interest,

some which would presumably lead to bias in favor of a candidate (in the case

of marriage or blood relatives) and others which might lead to bias against a

candidate (in the case of an ex-spouse or in the case of faculty member having

an affair with the spouse of another faculty member). See Ex. 156 at 133-135;

Ex. 157 at 57-58; Ex. 152 at 47-49; Ex. 155 at 125. The examples offered by


                                          34
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 36 of 56


Defendant’s administrators in their deposition testimony are linked by a

common thread: instances where a typical person would likely harbor deeply

felt emotions or personal opinions which may lead even a reasonable person to

bias but which have no place in tenure deliberations.

      In this case, the evidence demonstrates that the private interests and

personal bias of Professors Adorno, Gonzalez Echevarria, and Valis,

demonstrated in their own words, in ridding the Department of Professor Byrne,

the object of their personal hatred, conflicted with their official responsibilities,

as defined by the Handbook and FAS Handbook, to judge her tenure case on its

scholarly merits alone. There is evidence, as described more fully above, in the

record of a strong hatred borne by Professors Adorno, Gonzalez Echevarria,

and Valis against Professor Byrne. Statements of these faculty, each of whom

voted to deny promotion to Professor Byrne, demonstrate that each wanted

Professor Byrne gone. To Gonzalez Echevarria, Byrne was a “diabolical” figure

who he wanted to “flush out.” To Adorno, Byrne was “the criminal” and her

“arch nemesis” who caused a “lynching.” There is evidence that Professor

Adorno went “ballistic” during a faculty meeting, literally pointing a finger at

Plaintiff and blaming her for the Climate Review, and in another meeting, for the

anonymous letter. There is also evidence that Professor Valis considered

Plaintiff to be “mentally unstable” even as she voted on her tenure case. A

reasonable jury could find that conflicts of interest were present.

      Based on their personal feelings and non-scholarly opinions about

Professor Byrne, each of the three had a conflict of interest and was therefore

prohibited by the Handbook and FAS Handbook from voting on Plaintiff’s


                                         35
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 37 of 56


tenure case and from participating in deliberations regarding Plaintiff’s tenure

case. There is no dispute that of Professors Adorno, Gonzalez Echevarria, and

Valis participated in the deliberations and voting on Plaintiff’s tenure case.

      Defendant breached the covenant of good faith and fair dealing in

subjecting Plaintiff’s tenure application to a scholarship standard that had not

previously been articulated to Plaintiff nor even to some senior faculty voting

on her tenure case. See Ex. 154 at 72-73. Defendant’s bad faith is further

demonstrated in evidence that the criticisms of Professor Byrne’s scholarship

by Professors Adorno, Gonzalez Echevarria, and Valis did not come about until

after the three had expressed personal and professional hatred and animosity

against Professor Byrne beginning in 2015. Notably, in the cases of Adorno and

Gonzalez Echevarria, the criticism levied against Professor Byrne’s scholarship

were contradictions and even direct reversals of their pre-2015 assessments of

Professor Byrne’s scholarship and of external reviews.

         a. Defendant Breached the Contract by Failing to Enforce the Conflict
            of Interest Policies

      The Office of the Dean of the Faculty of Arts and Sciences is responsible

for administering and implementing FAS Handbook Likewise, it was the FAS

Dean who made the decision to deny of Plaintiff’s request for the recusal of

Professors Adorno and Gonzalez Echevarria despite knowing that there was deep

conflict and division among the five senior faculty department, with Professors

Adorno, Gonzalez Echevarria, and Valis on one side of the division and

Professors Gonzalez Perez and Jackson on the other and that Professor Byrne

was understood to be associated with the latter faction. Ex. 157 at 63-64.



                                        36
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 38 of 56


      While Defendant now argues that there was no “mechanism” to enforce the

prohibition on voting and deliberation by faculty with conflicts of interest, the

record evidence demonstrates that there are disputes of fact as to the authority of

Yale’s administration to order recusals and also that there were a number of

avenues available to Defendant to enforce this contractual provision, including

appointing faculty from other department to vote on tenure and appointment

cases in the Department. Notably, Yale did in fact appoint a number of outside

faculty to act as voting members in the department beginning with the Fall 2016

Semester, after Plaintiff’s appeal was denied. Yale’s Provost testified that a

refusal by a faculty member to recuse him or herself did not end the inquiry as

the refusal could be challenged by an appeal. Ex. 156 at 136.

      A failure by a university to abide by its own institutional policies in a tenure

decision has been held to constitute breach of contract under circumstances

analogous to those in Professor Byrne’s case. In Craine v. Trinity College, the

Connecticut Supreme Court upheld a jury verdict in the plaintiff’s favor where the

jury concluded that the defendant breached the parties’ contract by failing to

apply the College’s affirmative action policy in considering the plaintiff’s

candidacy for tenure. Craine, supra, at 660. Here, a reasonable jury could find that

Yale University breached its contract with Professor Byrne when it failed to follow

the conflict of interest policy.

          b. There is Sufficient Evidence of Contract Damages

      Defendant argues that Plaintiff cannot demonstrate that she suffered

damages as part of her breach of contract claim, arguing that Plaintiff’s alleged

damages are “speculative” and “remote”. Defendant’s argument is not only


                                         37
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 39 of 56


purely conclusory but is founded upon Defendant’s attempt to impose a

heightened standard of proof that is contrary to the well-settled standard

applicable to Plaintiff’s claim. Damages are “reasonable” where “the evidence

affords a sufficient basis for estimating their amount in money with reasonable

certainty." 24 Leggett Street Ltd. Partnership v. Beacon Industries, Inc., 239 Conn.

284, 308-209 (1996). Damages are not “speculative” so long as there is some

evidence by which the damages may be calculated. Bronson & Townsend Co. v

Battistoni, 167 Conn. 321, 326-27 (1974). Here, the record evidence, including an

economist’s calculations of Plaintiff’s damages, easily provides a basis upon

which to calculate Plaintiff’s damages. See Ex. 144.

         c. Defendant’s Breach of the Contract was Material

      A breach of employment agreement is material “where there is an

unjustified reduction of rank or a material change in duties.” Fishman v.

Smartserv Online, 2003 Conn. Super. LEXIS 338, at *27-29 (Super. Feb. 11, 2003)

(citing Hayes v. Resource Control, Inc., 170 Conn. 102 (1976)). The denial of

Plaintiff’s tenure application resulted in her no longer having the rank of

Associate Professor or of faculty member generally at Yale and in her being

separated from employment. Defendant argues that the breach in this case was

not material. However, Defendant undermines its own position by noting that “the

ultimate purpose of the alleged contract between the parties was to ensure that

Yale would grant or deny Plaintiff tenure based on a fair application of Yale’'s

tenure standard.” Def. Mem. Summ. J. 36. It is the violation of this “ultimate

purpose” upon which Plaintiff’s breach of contract claim is founded. The breach

here was not merely incidental, it was central to the failure of Defendant to


                                         38
        Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 40 of 56


consider Plaintiff’s tenure application based on a fair application of Yale’s tenure

standard which required that Plaintiff’s tenure case be considered only its

scholarly merits and absent any faculty member with a personal or professional

conflict of interest in deliberation or voting.

   X.      Defendant Subjected Plaintiff to Retaliation in Violation of Title VII and
           CFEPA

        “In order to establish a prima facie case of retaliation, [a plaintiff] must

show that: (1)she engaged in a protected activity; (2) her employer was aware of

this activity; (3) the employer took adverse employment action against her; and

(4) a causal connection exists between the alleged adverse action and the

protected activity.” Douglas v. City of Waterbury, 494 F. Supp. 2d 112, 123 (D.

Conn. 2007). The legal elements required to prove retaliation in violation of 42

U.S.C. § 1981, Title VII, and the Connecticut Fair Employment Practices Act are all

the same. Schanfield v. Sojitz Corp. of America, 663 F. Supp. 2d 305, 341

(S.D.N.Y. 2009).

           a. Plaintiff Engaged in Protected Activity of Which Defendant Was
              Aware

        Section 704 of Title VII makes it unlawful for any employer “to discriminate

against any of his employees . . . because he has opposed any practice made an

unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3. In order to

be protected, “an employee ‘need not establish that the conduct he opposed was

in fact a violation of Title VII, but rather, only that [he] had a ‘good faith,




                                            39
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 41 of 56


reasonable belief,’ that the underlying employment practice was unlawful.” Reed

v. A.W. Lawrence & Co., Inc., 95 F.3d 1170, 1178 (2d Cir. 1996).

      Here, Plaintiff spoke out against sexual harassment prohibited by Title VII

by her senior colleague, Professor Gonzalez Echevarria. Plaintiff did so when she

told a student reporter who would quote her in an article she was writing about

sexual harassment, that she had witnessed harassment in the department.

Plaintiff provided detailed testimony in the course of the Climate Review and the

Title IX investigation about sexually inappropriate comments and behavior by

Professor Gonzalez Echevarria. The Supreme Court has held that providing

information by way of an “ostensible disapproving account of sexually obnoxious

behavior toward her by a fellow employee” in the course of an investigation

constitutes protected activity under Title VII. Crawford v. Metropolitan, 555 U.S.

271, 276 (2009). Defendant does not dispute that Plaintiff’s speech in the Climate

Review and the Title IX investigation was protected activity.




         b. Retaliation for Perceived Protected Activity

      Under Title VII and CFEPA, it is unlawful for an employer to retaliate against

an employee based on the employee actually engaging in protected activity. It is

unlawful for an employer to retaliate against an employee based on a mistaken

belief or perception that she engaged in activity that would have been protected

under the statute.

      Courts have concluded that it is unlawful to retaliate against an employee

because of a perception that the employee has engaged in protected activity,


                                         40
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 42 of 56


even if the employer’s perception is mistaken, or flawed. Heffernan v. City of

Paterson, 136 S. Ct. 1412, 1418 (2016) (retaliation because of mistaken belief that

employee has engaged in protected activity violates First Amendment and 42

U.S.C. §1983).

      Other federal courts, including at least one District Court in the Second

Circuit, have similarly concluded that anti-retaliation provisions of discrimination

statutes prohibit employers from retaliating against employees because of their

belief or perception that the employee has engaged in protected activity. See

Grosso v. City Univ., 2005 U.S. Dist. LEXIS 4089, at *8-9 (S.D.N.Y. Mar. 14, 2005)

(holding that an employer's discharge of an employee based on a belief that

employee had engaged in protected activity amounts to illegal retaliation even if

employer’s belief was not factually correct).

      The record facts show that agents of Defendant had the mistaken belief or

perception that Plaintiff engaged in other activities – e.g. writing the Anonymous

Letter, disseminating the Anonymous Letter to the YDN, publishing statements

regarding allegations of sexual harassment against Professor Gonzalez

Echevarria on Wikipedia – which would have been protected under the statute

because those activities relate to and demonstrate opposition to discrimination

and sexual harassment. The record evidence shows that Professors Adorno,

Gonzalez Echevarria, and Valis believed, albeit mistakenly, that Plaintiff was the

author of the anonymous letter exposing sexual harassment in the department.

The record evidence also shows that each of the three harbored animus toward

Plaintiff for this perceived activity. Because Title VII’s anti-retaliation provisions

focus on the subjective intent of an employer, retaliation against Professor Byrne


                                           41
         Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 43 of 56


for speaking out against unlawful sexual harassment violated the law; it does not

matter whether Yale was correct in believing Plaintiff had engaged in the

protected activity it retaliated against her for. See, e.g. Grosso, supra; Fogelman,

supra.

           c. Defendant Had Knowledge of Plaintiff’s Protected Activity

      There is no dispute that Defendant had institutional knowledge of Plaintiff’s

speech in the context of the Climate Review and in the context of the Title IX

investigation, nor does Defendant dispute that such speech was protected under

Title VII and CFEPA. While claims of unawareness by individual agents of an

employer of protected activity “are relevant to the jury's determination of

causality, a jury is entitled to disregard such claims if they are unreliable.”

Papelino v. Albany College of Pharmacy of Union University, 633 F.3d 81, 92 (2d

Cir. 2011). Likewise, a jury can find retaliation where “the agent denies direct

knowledge of a plaintiff’s protected activities … [if] jury finds that the

circumstances evidence knowledge of the protected activities.” Gordon v. New

York City Bd. of Educ., 232 F.3d 111, 117 (2d Cir. 2000); Henry v. Wyeth

Pharmaceuticals, 616 F.3d 134, 147, 148 (2nd Cir. 2010). The knowledge prong of

the prima facie case does not require evidence that each faculty member voting

against Plaintiff had specific knowledge of what Plaintiff said to particular

individuals as part of her protected activities. Evidence that an individual

accused of retaliation was aware that an investigation was being conducted along

with evidence that the individual knew, however informally and even through

workplace gossip, that the plaintiff had made a complaint that was the subject of

the investigation is enough to reasonably conclude that the knowledge prong of


                                          42
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 44 of 56


the prima facie case has been met. White v. City of Middletown, 45 F. Supp. 3d

195, 216 n.8 (D. Conn. 2014).

      Here, the record evidence clearly shows that Adorno, Gonzalez Echevarria,

and Valis were aware of the Climate Review investigation into sexual harassment,

that they were generally aware that Plaintiff had made complaints to the

University and that they understood the Climate Review to have been instigated

by Plaintiff’s complaints. They also held beliefs that Plaintiff engaged in other

activities that are entitled to protection under Title VII. These facts are sufficient

for a jury to conclude that the individual agents of Defendant had knowledge of

Plaintiff’s protected activity, or perceived protected activity. See

Papelino v. Albany College of Pharmacy of Union University, 633 F.3d 81, 92-93

(2d Cir. 2011) (evidence of negative change in demeanor and of discussion

among faculty about plaintiff’s sexual harassment complaint entitled jury to reject

denial of knowledge of protected activity).




          d. Defendant Subjected Plaintiff to Adverse Employment Action

      The Supreme Court has adopted a broad interpretation of what constitutes

a materially adverse employment action in the context of a retaliation claim,

concluding that “a plaintiff must show that a reasonable employee would have

found the challenged action materially adverse, which in this context means it

well might have dissuaded a reasonable worker from making or supporting a

charge of discrimination.” Burlington Northern & Santa Fe Railway Co. v. White,

548 U.S. 53, 68 (2006) (internal citation omitted). The standard that the Court


                                          43
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 45 of 56


adopted was intended to ensure that the scope of adverse employment actions

prohibited under the antiretaliation provision “was not limited to discrimination

actions that affect the terms and conditions of employment.” Id. at 64 (emphasis

added). Here, there is no dispute that Plaintiff suffered an adverse employment

action when she was denied tenure.

         e. There is a Causal Connection Between Plaintiff’s Protected
            Speech/Perceived Protected Speech and the Adverse Employment
            Actions

      An inference of retaliation can be established based on temporal proximity

between Plaintiff’s protected activity and the acts of retaliation against her.

Gorman-Bakos v. Cornell Co-op Extension of Schenectady County, 252 F.3d 545,

554 (2d Cir. 2001); Mandell v. County of Suffolk, 316 F.3d 368, 383 (2d Cir. 2003).

When there are longer gaps in time between protected activity and adverse

employment actions, the Second Circuit has held that inferences of causation can

still be drawn from evidence that the employer could have been waiting for an

opportune time to retaliate. Espinal v. Goord, 558 F.3d 119, 129-30 (2d Cir. 2009).

This is particularly relevant in instances where, as here, opportunities to take

action against an employee are only available according to a set time table.

Whaley v. City University of New York, 555 F. Sup. 2d 381, 406 (S.D.N.Y. 2008) (in

university reappointment decision where time frame for reappointment was set by

university, leaving for jury the question of whether nearly one year between

protected activity and non-reappointment constituted temporal proximity). In this

case, Defendant voted to deny Plaintiff tenure in February 2016, approximately

eleven months after the first instance of Plaintiff’s protected activity in March

2015, nine months after Plaintiff’s provided information in the Climate Review,


                                          44
        Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 46 of 56


less than two months after Plaintiff participated in the Title IX investigation, and

several days after Professor Gonzalez Echevarria directed a graduate student to

remove from his Wikipedia page references to sexual harassment allegations

attributed to Plaintiff.

       In addition to temporal proximity, a causal connection can be established

through other types of circumstantial and/or direct evidence including

“circumstantial evidence such as disparate treatment of fellow employees who

engaged in similar conduct.” Gordon, 232 F.3d at117. Here, there is evidence in

the record that, in two separate investigations, the Climate Review and the UWC

proceeding, Yale’s own investigators found that retaliation was rife within the

Spanish and Portuguese Department, particularly where junior faculty spoke out

against the faction of senior faculty comprised of Adorno, Gonzalez Echevarria,

and Valis that junior faculty who reported allegations of sexual harassment

against Gonzalez Echevarria faced significant danger of retaliation in tenure and

appointment decisions. These findings should alone be sufficient to demonstrate

causation.

       In addition, the record facts show that (1) Adorno, Gonzalez Echevarria,

and Valis assumed and believed that Plaintiff was responsible for the complaints

and speech that triggered various investigations and reviews that related to

subject matter protected under Title VII, (2) that Adorno, Gonzalez Echevarria, and

Valis held animosity and anger against Professor Byrne because of this, and (3)

took various actions in retaliation, including making disparaging statements

about Professor Byrne to scholars outside of Yale, making and disseminating

accusations that Professor Byrne was mentally unstable and asking the Director


                                          45
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 47 of 56


of Mental Health and Counseling at Yale Health if Professor Byrne was mentally

unstable. The record is replete with evidence that Professor Adorno harbored

animus in the extreme to perceived “attacks” on herself, her close ally Gonzalez

Echevarria and on the Department, including the anonymous letter, the YDN

article, the Climate Review, and Professor Byrne’s recusal request. Professor

Adorno viewed herself as a victim of ‘evil doings’ by Professor Byrne – the ‘evil

doings’ being protected activity, actual and perceived – to such a degree that

Adorno described the Climate Review as “a lynching.” See Ex. 63. A decision

maker equating protected activity and a sexual harassment investigation with

mob violence, murder and a symbol of racial terrorism certainly is sufficient to

lead to an inference of retaliation.

      Upon publication of allegations of sexually inappropriate behavior and

gender-based harassment by Professor Gonzalez Echevarria, for which the

Department senior faculty blamed Plaintiff, in some cases correctly and in others

erroneously, Professors Adorno, Gonzalez Echevarria, and Valis went on the

offensive against Professor Byrne. Email communications by these professors

evidence hostility and name-calling against Professor Byrne that escalated into

the bizarre. Professor Byrne was called “diabolical”, “criminal” and was declared

Professor Adorno’s “arch nemesis” because these senior faculty blamed

Professor Byrne’s opposition to discrimination and sexual harassment for the

instigation of the Climate Review, which was perceived by them as an

unforgivable attack on the Department.

          f. Defendant’s Proffered Reason for the Denial of Plaintiff’s Tenure is
             Pretext for Retaliation



                                         46
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 48 of 56


      Defendant’s decisions relating to Plaintiff’s employment are not immune

from scrutiny or the anti-retaliation provisions of Title VII or CFEPA simply

because they relate to Plaintiff’s application for tenure. Defendant cannot avoid

liability for its unlawful retaliation against Plaintiff through blanket claims of

academic judgment or general principles of academic freedom. As the Second

Circuit made clear decades ago, employment decisions by colleges and

universities are not entitled to any special immunity under Title VII. Powell v.

Syracuse Univ., 580 F.2d 1150, 1154 (2d Cir. 1978). In that case the Court

recognized that “Congress has evidenced particular concern for the problem of

employment bias in the academic setting. Indeed it might be said that far from

taking an anti-interventionist position with respect to the academy, the Congress

has instructed us to be particularly sensitive to evidence of academic bias.” Id.

      In accordance with those principles, other courts in this Circuit have

denied motions for summary judgment in retaliation cases involving a college or

university when there was independent evidence of retaliation and animus other

than disagreement on a candidates qualifications or a comparison with other

faculty who received tenure. See, e.g., Siani v. State Univ. of N.Y., 7 F. Supp. 3d

304, 325-326 (E.D.N.Y. 2014) (considering independent evidence of retaliation and

pretext); Whaley v. City Univ. of N.Y., 555 F. Supp. 2d 381, 407 (S.D.N.Y. 2008).

Here, as discussed above, there is robust evidence that the three senior faculty

members’ harbored retaliatory animus against Plaintiff based on her protected

activities, and perceived protected activities. Based on that evidence, and the

other evidence discussed herein, a reasonable jury could conclude that their




                                           47
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 49 of 56


asserted justifications for denying Plaintiff tenure are a pretext to cover for their

true retaliatory motivation.

      While the Second Circuit has noted that courts are "understandably

reluctant to review the merits of a tenure decision", it has also made clear that

“[t]enure decisions are not exempt under Title VII”. Zahorik, 729 F.2d at 92-93. A

plaintiff “seeking to show that forbidden purposes lurk in a tenure decision have

available methods of challenging such decisions. Departures from procedural

regularity, such as a failure to collect all available evidence, can raise a question

as to the good faith of the process where the departure may reasonably affect the

decision. Conventional evidence of bias on the part of individuals involved may

also be available.” Id. Here, Plaintiff does not ask the Court to judge the scholarly

merits of her tenure case or to resolve differences of scholarly opinion.

      Here, as discussed above in regard to Plaintiff’s breach of contract claim,

Defendant’s policies and rules applicable to tenure standards, specifically the

requirement that a tenure decision be judged on its scholarly merits and the

requirement that any member faculty with a conflict of interest be excluded from

voting and deliberating, were not followed in this case. “Where an employer's

“deviat[ion] from its normal decisionmaking procedures” resulted in the

challenged employment decision, an inference of pretext may arise.” Weiss v.

JPMorgan Chase & Co., 332 F. App'x 659, 664 (2d Cir. 2009). See DeMarco v. Holy

Cross High School, 4 F.3d 166, 171 (2d Cir 1993) (“The pretext inquiry thus

normally focuses upon factual questions such as whether the asserted reason for

the challenged action comports with the defendant's policies and rules, whether

the rule applied to the plaintiff has been applied uniformly.”). The Second Circuit


                                          48
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 50 of 56


has recognized that procedural irregularity in arriving at the tenure decision may

call into question the legitimacy of the employer’s explanation in a tenure case,

stating “[w]here the plaintiff has presented evidence sufficient to support an

inference of impermissible discrimination and an inference that the reasons given

by the defendant for its employment decision were not its real reasons, triable

issues of fact are presented.” Stern, 131 F.3d at 313 (2d Cir. 1997).

      Here, there is evidence of a number of procedural deviations. These

include the failure to exclude faculty with demonstrated conflicts of interest from

voting and deliberation on Plaintiff’s tenure case, in violation of the prohibition

against preliminary voting, and in violation of requirements that voted be

confidential. Notably, there is evidence that Plaintiff’s tenure application was

reviewed according to a scholarship standard that was different from that set

forth in policy and that had never been articulated to Plaintiff. Testimony of

Professor Gonzalez Perez noting the unusually tense and negative nature of

senior faculty deliberations on Plaintiff’s tenure application along with

prejudgment of Plaintiff’s tenure case are further evidence of deviation from

procedures and norms.

      Defendant’s reliance on purportedly negative external reviewer letters is

suspect as well. Professor Gonzalez Perez testified that Adorno, Gonzalez

Echevarria, and Valis implausibly characterized the overwhelmingly positive

external reviewer letter as negative. Such characterizations of positive reviews as

negative indicating a lack of impartiality may be evidence of retaliatory intent.

Gutzwiller v. Fenik, 860 F.2d 1317, 1326 (6th Cir. 1988) (Consistently negative

interpretations of generally favorable evaluations of scholarship and belief of


                                          49
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 51 of 56


other decisionmakers that such interpretations indicated a lack of impartiality

were evidence of discriminatory intent).

      Defendant claims that Plaintiff was denied tenure because her scholarship

was inadequate and contends that its criticisms of Plaintiff’s scholarship are

insulated from judicial scrutiny as academic judgments. However, the evidence

shows that the individuals who voted against Plaintiff’s tenure application

themselves expressed effusive praise toward the very same body of scholarship

they later characterized as subpar. There is evidence that, as late as the late fall

of 2014, Professor Gonzalez Echevarria was writing glowing recommendations of

Plaintiff based on her scholarship. Later, Gonzalez Echevarria’s descriptions of

the quality of Plaintiff’s same body scholarship were wholly negative, a reversal

obvious enough that a fellow senior faculty member pointed this out in the

deliberations on Plaintiff’s tenure case. Gonzalez Echevarria’s response was

simply that he was entitled to change his mind. Where, as here, the evidence

indicates that the reason for this stark change in opinion was Plaintiff’s protected

activity, neither Gonzalez Echevarria nor Yale University is entitled to avoid

scrutiny. See Zann Kwan v. Andalex Group LLC, 737 F.3d 834, 847 (2d Cir.

2013)(“a plaintiff may rely on evidence comprising her prima facie case, including

temporal proximity, together with other evidence such as inconsistent employer

explanations, to defeat summary judgment at that stage”).

         g. Defendant Permitted Retaliation to Occur

      Yale University administrators were warned repeatedly, and in sufficient

time to protect Professor Byrne from retaliation, that retaliation was a virtual

certainty in tenure decisions in the Department of Spanish and Portuguese. An


                                           50
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 52 of 56


employer that knows about retaliation and fails to act is liable for violation of Title

VII. Richardson v. New York State Dept. of Correctional Service, 180 F.3d 426, 446

(2d Cir. 1999). It cannot be overstated that Yale University’s own investigators

warned Provost Polak, just days before he rejected Plaintiff’s appeal of her denial

of tenure, which was based in part on alleged retaliation, that there was

significant danger that Professor Gonzalez Echevarria would use the tenure

process to retaliate against junior faculty who had spoken out about his sexual

misconduct. Provost Polak knew that Plaintiff was one of the junior faculty who

had been in danger of retaliation and that she had identified retaliation as a factor

in her tenure denial. The Provost failed to investigate Plaintiff’s allegation of

retaliation or direct the appeal committee he appointed to do so. Nevertheless,

proof that Professor Byrne’s allegations of retaliation were legitimate and

supported by the facts fell into his lap in late July 2016. In the face of such proof,

along with a recommendation that Gonzalez Echevarria be prohibited from voting

on any tenure cases for half a decade, the Provost chose not to abate retaliation

but to endorse it, by denying Plaintiff’s appeal. Defendant implemented various

changes to the Spanish and Portuguese Department, including several

recommended to protect junior faculty from retaliation after Plaintiff left Yale,

having chosen not to do so in time to protect Professor Byrne from retaliation.

          h. A Motivating Factor Causation Standard Applies to Plaintiff’s CFEPA
             Retaliation Claims

      Connecticut courts have found "compelling reasons to believe that our

state appellate courts would not choose to follow the 'but for' causation

standard.” Bissonnette v. Highland Park Market, Inc., Superior Court, judicial

district of Hartford, Docket No. CV-XX-XXXXXXX-S, 2014 Conn. Super. LEXIS 228

                                          51
         Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 53 of 56


(January 28, 2014, Peck, J.). This Court has previously applied the motivating

factor standard to CFEPA claims in the absence of a Connecticut Supreme Court

decision applying a different standard. Richards v. Groton Bd. of Educ., 2015

U.S. Dist. LEXIS 110721, 2015 WL 4999803, at *3 n.3 (D. Conn. Aug. 21, 2015);

Vogel v. CA, Inc., 2015 U.S. Dist. LEXIS 157068, at *8-9 (D. Conn. Nov. 20, 2015);

O'Connor v. Town of Guilford, 2017 Conn. Super. LEXIS 4834, at *13 n.7 (Super.

Nov. 7, 2017)( declining to apply “but for” standard to CFEPA retaliation claim).

While the Court should apply a motivating factor standard to Plaintiff’s CFEPA

claim, it should be noted that "[t]he determination of whether retaliation was a

'but-for' cause, rather than just a motivating factor, is particularly poorly suited to

disposition by summary judgment, because it requires weighing of the disputed

facts, rather than a determination that there is no genuine dispute as to any

material fact." Demoss v. Norwalk Board of Educ., 21 F. Sup. 3d 154, 171 n.4 (D.

Conn. 2014) (citing Kwan, 737 F.3d at 846 n.5).

   XI.      DEFENDANT IS LIABLE FOR NEGLIGENT MISREPRESENTATION

         Contrary to Defendant’s assertion, there is a genuine factual dispute as to

whether Defendant misrepresented to Plaintiff that 1) she would have to wait until

after the Climate Review was completed for action to be taken regarding her

recusal request; and 2) that she would receive a fair and unbiased hearing

process on the merits for her tenure review using the standards for scholarship

communicated to her.

         “The governing principles [of negligent misrepresentation] are set forth in

similar terms in § 552 of the Restatement (Second) of Torts (1977): One who, in

the course of his business, profession or employment ... supplies false


                                           52
       Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 54 of 56


information for the guidance of others in their business transactions, is subject to

liability for pecuniary loss caused to them by their justifiable reliance upon the

information, if he fails to exercise reasonable care or competence in obtaining or

communicating the information.” (Internal quotation marks omitted.) Sturm v.

Harb Development, LLC, 298 Conn. 124, 143–44 (2010). See also

Nygren v. Greater New York Mutual Ins. Co., 2009 U.S. Dist. LEXIS 26078, at *23-24

(D. Conn. Mar. 27, 2009) (setting forth the elements of a negligent

misrepresentation claim)

      On April 1, 2015, Plaintiff asked that Adorno and Gonzalez Echevarria be

recused from her tenure review in reliance on the Handbook provision that, “[a]

member of the faculty who has a personal or professional conflict of interest

concerning an individual on whom a vote is to be taken must absent him or

herself from all discussions and all votes taken on that individual.” Byrne48;

Byrne17203. In response to this request, Defendant made misrepresentations of

fact to Plaintiff – Dean Gendler advised Plaintiff that the administration would not

make any decisions on the composition of the review committee until the Climate

Review was completed. This misrepresentation was echoed repeatedly by the

Deans’ Office.

      Plaintiff reasonably relied on these misrepresentations from the Deans’

Office that they would make a decision on her recusal request once the Climate

Review was completed.

      In late July 2015, unbeknownst to Plaintiff, Dean Gendler decided to

exclude Adorno and Gonzalez Echevarria from Plaintiff’s tenure case as a “legal

protection” pending completion of the Climate Review. Byrne11056. Plaintiff was


                                         53
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 55 of 56


told that a final decision on her request would be deferred pending the

completion of the Climate Review but that her tenure review process would

continue with the already established deadlines. At no point did the Deans’ Office

let Plaintiff know that any decision had been made until months later, when it was

too late for Plaintiff to appeal the decision.

      However, Professor Adorno continued to participate in the process of

reviewing Plaintiff’s tenure case; the FAS Dean’s Office not only was aware of

Adorno’s continued participation despite orders to the contrary, the Dean’s office

deferred to Adorno regarding composition of the review committee and provided

her with advance access to Plaintiff’s tenure files. See Section VII.a.i.

      Adorno consistently praised Plaintiff’s scholarship up through late 2014.

See Section IV. During the 2012-13 school year the Department unanimously

voted to promote Plaintiff to Associate Professor on Term – which was

unanimously approved by the Deans & Humanities Advisory Committee. The

Department’s Case Summary for her promotion stated that “the colleagues

agreed that Byrne’s research and scholarship are extremely well focused … we

see a clear trajectory in her work that opens out onto ever larger vistas.”

      These statements made during Plaintiff’s promotion preceding her tenure

review are especially important in defining Plaintiff’s reasonable expectations

regarding scholarship, when the Department felt that she was on track to receive

tenure. Just as in Craine, the Defendant negligently misrepresented to Plaintiff

that “as long as the plaintiff devoted her time and energy to the publication

process, tenure would be forthcoming.” Craine v. Trinity Coll., 259 Conn. 625, 661

(2002).


                                           54
          Case 3:17-cv-01104-VLB Document 81 Filed 05/15/19 Page 56 of 56


      Despite this unanimous vote two years earlier, Adorno, Gonzalez

Echevarria and Valis voted against granting Professor Byrne tenure in a two in

favor and three against vote using a criterion to assess Plaintiff’s scholarship

that had never been previously articulated. None of the criticisms that Adorno,

Gonzalez Echevarria and Valis articulated during the February 9, 2016

Departmental meeting about Professor Byrne’s tenure had ever been raised

before. . In fact Professor Bloch confronted Gonzalez Echevarria on the drastic

change in his position on Professor Byrne’s scholarship.

      As Defendant negligently misrepresented the adjudication of her recusal

request and the standards for scholarship to be applied in Plaintiff’s tenure

review, Defendant’s Motion for Summary Judgment must be denied.

   XII.     CONCLUSION


      For the foregoing reasons, Plaintiff respectfully requests that the Court

deny Defendant’s Motion for Summary Judgment in its entirety.




                                         55
